Title: To Benjamin Franklin from Alexander John Alexander, 14 December 1779
From: Alexander, Alexander John
To: Franklin, Benjamin


Dr: Sir
Passi 14th Decr: 1779
I expected to have had the pleasure of breakfasting with you allongst with my Brother who is returned & to have beged the favour of you to have delivered the two Memoires Inclosed to Mr De Sartine & Mr De Vergennes which I mentioned to you on Sunday I am most respectfully Dr Sir your Most Obt Humble Servt
A: J: Alexander
 Notation: Alexander A. J. 14. Dec. 1779.